Exhibit 10.1


SCHOLASTIC CORPORATION 2017 OUTSIDE DIRECTORS
STOCK INCENTIVE PLAN
1.
Name and General Purpose

The name of this plan is the Scholastic Corporation 2017 Outside Directors Stock
Incentive Plan (the “Plan”). The purpose of the Plan is to attract and retain
the services, for the benefit of Scholastic Corporation, a Delaware corporation
(the “Company”), of experienced and knowledgeable directors who are not
employees of the Company (the “Outside Directors”) and to provide an additional
incentive for such Outside Directors through ownership of the common stock, par
value $.01 per share, of the Company (the “Common Stock”).
2.
Grants to Outside Directors

The board of directors of the Company (the “Board”) shall determine the amount
and form of compensation to be paid to Outside Directors for serving as a member
of the Board. The compensation to be paid in stock options or “Restricted Stock
Units” (as hereinafter defined) under the Plan shall be determined by the Board
from time to time. For the fiscal year of the Company beginning June 1, 2017,
the Board has determined that it will award stock options and Restricted Stock
Units to each Outside Director having a combined value, as determined by the
Board, of $90,000 (based on the Fair Market Value on the date of grant), with
sixty percent (60%) of such award to be awarded as Restricted Stock Units and
forty percent (40%) of such award to be awarded as stock options. The sum of the
grant date value, using Fair Market Value (as defined below) and reasonable
option valuation method as determined by the Board, of all RSUs and options
granted under the Plan for a fiscal year to any one Outside Director shall not
exceed $300,000.
Subject to the provisions of Section 13 hereof, each individual (other than any
director electing not to participate hereunder) who is, at the conclusion of
each annual meeting of the Company’s stockholders occurring after the effective
date of the Plan, an incumbent Outside Director shall automatically be granted,
as of each such date (or, if applicable, the next succeeding business day), (i)
an option to purchase such number of shares of Common Stock as shall be
determined by the Board, at an exercise price per share equal to 100% of the
Fair Market Value of the Common Stock on such date, and (ii) such number of
Restricted Stock Units as shall be determined by the Board, in each case whether
expressed by a number of shares of Common Stock or total dollar value.
For purposes of this Section 2, “Fair Market Value” shall mean the average of
the high and low selling prices of the Common Stock on the date on which the
Common Stock is to be valued hereunder, or, if none, on the last preceding date
prior to such date on which such prices were quoted, as reported on the NASDAQ
Stock Market, Inc. L.L.C. (“NASDAQ”). All options granted under the Plan shall
be non-qualified stock options.
“Restricted Stock Unit” or “RSU” represents an unfunded, unsecured right to
receive in the future, if the conditions of an RSU award are met, one share of
Common Stock for each RSU awarded. No shares of Common Stock shall be issued to
an Outside Director on the date of the RSU grant.
In the case of a vacancy on the Board, filled other than at an annual meeting of
stockholders, the replacement Outside Director shall receive an automatic grant
on the date of his or her election equal to the equivalent pro-rata portion of
the number of shares of Common Stock or the total dollar value of the equity
grant, as the case may be, of stock options and Restricted Stock Units awarded
to participating Outside Directors on the date of the most recent annual
meeting. To determine such pro-rata portion, the numerator shall be the number
of regular Board meetings scheduled from, and including, if a regular meeting,
the meeting at which the replacement Outside Director is elected and the date of
the next subsequent annual meeting and the denominator shall be 5.
3.
Exercise of Options

Subject to the provisions of Section 5 hereof, an option granted hereunder may
not be exercised until the earlier of (i) twelve (12) months from the date of
grant and (ii) the date of the annual meeting of stockholders next following the
date of grant.
Except as provided in Section 5 below or an applicable award agreement, an
option may be exercised, in whole or in part, at any time and from time to time
during the period beginning on the earlier of (i) twelve (12) months from the
date of grant, and (ii) the date of the Annual meeting of stockholders next
following the date of grant and ending on the option expiration date, by
following the procedures established by the Company and its designated record
keeper at the time of exercise specifying the number of shares of Common Stock
to be purchased upon any such exercise.
No shares of Common Stock shall be issued until full payment therefor has been
made as provided in the applicable award agreement. An Outside Director shall
have no rights as a stockholder of the Company with respect to any shares of
Common Stock subject to an option until such time as the Outside Director has
properly exercised his or her option, paid in full for the shares subject to
such option, and executed any representations required by the Company.
Each option granted hereunder shall expire on the tenth anniversary of the date
on which it was granted, if not sooner terminated as provided herein.
The Plan administrator may provide that any option outstanding on the last
business day of the term of such option ("Automatic Exercise Date") that has a
"Specified Minimum Value" shall be automatically and without further action by
the Outside Director (or in the event of the Outside Director's death, the
Outside Director's personal representative or estate) be exercised on the
Automatic Exercise Date. Payment of the exercise price of such option may be
made pursuant to such procedures as may be approved by the Plan administrator
from time to time. For purposes of this Section 3, the term "Specified Minimum
Value" means that the Fair Market Value per share of Common Stock exceeds the
exercise price of a share of Common Stock subject to an expiring option by at
least $0.50 cents per share or such other amount as the Plan administrator shall
determine from time to time. The Plan administrator may elect to discontinue the
automatic exercise of options pursuant to this Section 3 at any time upon notice
to an Outside Director. The automatic exercise of an option pursuant to this
Section 3 shall apply only to an option award that has been timely accepted by
an Outside Director under any procedures specified by the Plan administrator
from time to time.


4.
Restricted Stock Units

An RSU award shall not vest prior to the earlier of (i) twelve (12) months from
the date of grant, and (ii) the date of the annual meeting of stockholders next
following the date of grant. Shares of Common Stock in respect of a vested RSU
award shall be issued to an Outside Director within thirty (30) days from the
vesting of an RSU as provided in an award agreement.
The record established by the Company of the Restricted Stock Units awarded to
an Outside Director does not constitute any stock or property of the Company. No
funds or shares of Common Stock shall be placed in trust or set aside to assure
payment of an award of Restricted Stock Units. Restricted Stock Units are an
unfunded, unsecured promise of the Company to issue Common Stock in the future,
subject to vesting and other conditions in the Plan or an applicable award
agreement. The right of an Outside Director to receive shares of Common Stock in
settlement of an RSU shall be no greater than any general unsecured creditor of
the Company. An Outside Director shall have no rights as a stockholder with
respect to shares of Common Stock which may be issued in settlement of an RSU
until the date of issuance of a certificate for such shares (as evidenced by the
appropriate entry on the books of the Company or a duly authorized transfer
agent). No adjustment shall be made for dividends, distributions or other rights
for which the record date is prior to the date such certificate is issued.
5.
Termination of Service of Outside Directors

(a)In the event that an Outside Director to whom an option has been granted
under the Plan shall cease to serve on the Board of Directors, otherwise than by
reason of death or disability, such option may be exercised (to the extent that
the Outside Director is entitled to do so at the time of such option exercise)
at any time and from time to time within six (6) months after such cessation of
service, but not thereafter, and in no event after the date on which, except for
such cessation of service, the option would otherwise expire; provided, however,
that, in the event an Outside Director to whom an option has been granted under
the Plan shall cease to serve on the Board of Directors but shall have been
designated as a Director Emeritus, his or her option shall continue to be
exercisable (to the extent his or her option has become exercisable at the time
of such exercise) until six (6) months after termination of his or her Director
Emeritus status or expiration of the option, whichever occurs first.
(b)In the event that an Outside Director to whom an option has been granted
under the Plan shall cease to serve on the Board of Directors by reason of
disability (as determined by the Board of Directors on the basis of all the
facts and circumstances), such option may be exercised, in full or in part, by
the Outside Director or his or her legally appointed representative
(notwithstanding that the option may not yet otherwise have become exercisable
with respect to all or part of such shares of Common Stock as of the date of
disability) at any time and from time to time within twelve (12) months after
such cessation of service, but not thereafter, and in no event after the date on
which, except for such disability, the option would otherwise expire.
(c)If an Outside Director to whom an option has been granted under the Plan dies
(i) while he or she is serving on the Board of Directors, (ii) within three (3)
months after cessation of service on the Board of Directors other than by reason
of disability, or (iii) within twelve (12) months after cessation of service on
the Board of Directors by reason of disability, such option may be exercised:
1)in the case of death while serving on the Board of Directors, as to all or any
part of the remaining unexercised portion of the option, notwithstanding that
the option may not yet otherwise have become exercisable with respect to all or
part of such shares of Common Stock as of the date of death;
2)in the case of death after cessation of service on the Board of Directors or
death after termination of such service by reason of disability, to the extent
that the Outside Director was entitled to do so at the date of his or her death,
giving effect to the provisions of subsections (a) and (b) above of this Section
5; and
3)in each case by the person who acquired the right to exercise such option by
bequest or inheritance or by reason of the death of the Outside Director, but in
no event after the date on which the option would otherwise expire under Section
3 of the Plan.
4)Notwithstanding the provisions of subsections (b) and (c) above of this
Section 5, in no event shall any option granted under the Plan be exercised
within six (6) months of the date of grant.
(d)In the event that an Outside Director to whom an RSU has been granted under
the Plan shall cease to serve as an Outside Director prior to the earlier of (i)
twelve (12) months from the date of grant, and (ii) the date of the annual
meeting of stockholders next following the date of grant otherwise than by
reason of death or disability, the RSU award for such year shall be forfeited
upon such cessation of service. In the event that an Outside Director to whom an
RSU has been granted shall cease to serve on the Board of Directors but shall
have been designated as a Director Emeritus, such director shall be deemed to
continue in service as an Outside Director until termination of his or her
Director Emeritus status for purposes of determining the vesting of an RSU award
and cessation of service as a director. In the event that an Outside Director to
whom an RSU has been granted under the Plan shall cease to serve as an Outside
Director prior to the earlier of (i) twelve (12) months from the date of grant,
and (ii) the date of the annual meeting of stockholders next following the date
of grant on account of death or (as determined by the Board of Directors on the
basis of all the facts and circumstances) disability, the RSU award shall become
immediately vested and non-forfeitable and shares of Common Stock in respect of
such RSU award shall be distributed within thirty (30) days after such cessation
of service. In the event that an Outside Director ceases to serve as an Outside
Director, any shares of Common Stock in respect of a vested undistributed RSU
award shall be distributed within thirty (30) days after such cessation of
service.
6.
Transferability

No option or Restricted Stock Unit granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated, other than by will or by
the laws of descent and distribution.
7.
Shares Reserved

The aggregate number of shares reserved for issuance pursuant to the Plan shall
be 400,000 shares of Common Stock, or the number and kind of shares of stock or
other securities which shall be substituted for such shares or to which such
shares shall be adjusted as provided in Section 8.
Such number of shares may be set aside out of the authorized but unissued shares
of Common Stock not reserved for any other purpose, or out of issued shares of
Common Stock acquired for and held in the treasury of the Company.
Shares subject to, but not sold or issued under, any option or Restricted Stock
Unit terminating, expiring or cancelled for any reason prior to its exercise in
full will again be available for awards thereafter granted during the balance of
the term of the Plan.
8.
Adjustments Due to Stock Splits, Mergers, Consolidations, etc.

If, at any time, the Company shall take any action, whether by stock dividend,
stock split, combination of shares, or otherwise, which results in a
proportionate increase or decrease in the number of shares of Common Stock
theretofore issued and outstanding, the number of shares which are reserved
under the Plan shall be automatically adjusted, and both the number of shares
which, at such time, are subject to outstanding option or Restricted Stock Unit
awards and the number of shares to be awarded in the future to Outside Directors
shall be adjusted in the same proportion (with appropriate adjustment to the
option price); provided, however, that the Company shall not be obligated to
issue fractional shares.
In the event of any increase, reduction, or change or exchange of Common Stock
for a different number or kind of shares or other securities of the Company by
reason of a reclassification, recapitalization, merger, consolidation,
reorganization, stock dividend, stock split or reverse stock split, combination
or exchange of shares, repurchase of shares, change in corporate structure or
otherwise, the Board of Directors shall conclusively determine the appropriate
equitable adjustments, if any, to be made under the Plan, including without
limitation adjustments to the number or type of shares which have been
authorized for issuance under the Plan but have not yet been placed under option
or RSU, the number or type of shares which are subject to outstanding awards or
may be awarded in the future as grants to Outside Directors, as well as the
price per share covered by each option outstanding under the Plan which has not
yet been exercised.
9.
Withholding or Deduction of Taxes

If, at any time, the Company is required under applicable laws or regulations to
withhold, or to make any deduction for, any taxes or take any other action in
connection with the exercise of any option hereunder or the vesting or delivery
of Common Stock in respect of a Restricted Stock Unit, the Company shall have
the right to deduct from all amounts payable in cash any taxes required by law
to be withheld therefrom, and, in the case of payments in the form of Common
Stock, the Outside Director to whom such payments are to be made shall be
required to pay to the Company the amount of any taxes required to be withheld,
or, in lieu thereof, the Company shall have the right to retain, or sell without
notice, a sufficient number of shares of Common Stock to cover the minimum
amount required to be withheld.
10.
Administration

The Plan shall be administered by the Board of Directors. Subject to the
provisions of the Plan, the Board of Directors shall have the sole and complete
discretionary authority to:
(a)adopt, revise, and repeal such administrative rules, guidelines and practices
governing the Plan as it shall from time to time deem advisable;
(b)construe and interpret the terms of the Plan and any option, RSU or other
award issued under the Plan (and any agreements relating thereto), to resolve
any doubtful or disputed terms, and otherwise settle all claims and disputes
arising under the Plan;
(c)correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any award agreement relating thereto in the manner and to the extent
it shall deem necessary to effectuate the purposes and intent of the Plan;
(d)determine the amount and form of compensation to be paid to Outside Directors
from time to time, the allocation of such compensation among the awards to be
made under the Plan, the terms and conditions of each award, the number of
shares of Common Stock to be covered by each award, and the value or method of
determining the value of each type of award under the Plan;
(e)delegate responsibility and authority for the operation and administration of
the Plan, including delegation of all or any portion of the authority invested
in the Board pursuant to this Section 10 or otherwise in the Plan, to a
committee of the Board of Directors, and appoint employees and officers of the
Company and its affiliates to act on its behalf and employ persons to assist in
fulfilling its responsibilities under the Plan, including authorizing employees
and officers to execute on behalf of the Company any instrument required to
effect the grant of an award made by the Board under the Plan;
(f)make all other decisions and determinations as may be required or appropriate
under the terms of the Plan or an award agreement as the Board may deem
necessary or advisable for the administration of the Plan; and otherwise
supervise the administration of the Plan.
All decisions by the Board or a committee thereof shall be final and binding on
all Outside Directors and shall be given the maximum deference permitted by law.
The entire expense of administering the Plan shall be borne by the Company.
11.
Compliance with Applicable Law

Notwithstanding any other provision of the Plan, the Company shall not be
obligated to issue any shares of Common Stock, or grant any option or RSU with
respect thereto, unless it is advised by counsel of its selection that it may do
so without violation of the applicable federal and state laws pertaining to the
issuance of securities or the provisions of any national securities exchange or
NASDAQ, and the Company may require any securities so issued to bear a legend,
may give its transfer agent instructions, and may take such other steps as in
its judgment are reasonably required to prevent any such violation.
All awards and transactions under the Plan are intended to comply with any
applicable exemptive conditions under Rule 16b-3 promulgated by the US
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended (“Rule 16b-3”), and the Board shall interpret and administer the Plan,
award agreements, and any Plan guidelines in a manner consistent therewith. All
awards under the Plan shall be deemed approved by the Board and shall be deemed
an exempt purchase under Rule 16b-3. Any provisions in the Plan or an award
agreement inconsistent with Rule 16b-3 shall be inoperative.
12.
Amendment and Termination

It is the intention of the Company that no payment or entitlement pursuant to
the Plan will give rise to any adverse tax consequences to an Outside Director
under Section 409A of the Internal Revenue Code and Department of Treasury
regulations and other interpretive guidance issued thereunder, including those
issued after the date hereof (collectively, “Section 409A”). The Plan shall be
interpreted to that end and, consistent with that objective and notwithstanding
any provision herein to the contrary, the Company may unilaterally take any
action it deems necessary or desirable to amend any provision herein to avoid
the application of excise tax or other penalties under Section 409A, including
any actions to exempt an award from Section 409A or comply with the requirements
of Section 409A. Further, no effect shall be given to any provision herein in a
manner that reasonably could be expected to give rise to adverse tax
consequences under Section 409A. Neither the Company nor its current or former
employees, officers, directors, representatives or agents shall have any
liability to any current or former Outside Director with respect to any
accelerated taxation, additional taxes, penalties or interest for which any
current or former Outside Director may become liable in the event that any
amounts payable under the Plan are determined to violate Section 409A.
The Board of Directors may amend or discontinue the Plan at any time and from
time to time; provided, however, that (a) unless otherwise required by law, no
amendment, alteration or discontinuation shall be made which would impair the
rights of an Outside Director with respect to any outstanding option or RSU
which has been granted under the Plan without such individual’s consent and (b)
no amendment shall be effective without the approval of the stockholders of the
Company if stockholder approval of the amendment is then required pursuant to
Rule 16b-3, the applicable rules of any national securities exchange or NASDAQ,
or the Delaware corporation law or other applicable laws.
Except in connection with a corporate transaction involving the Company
(including without limitation a transaction described in Section 8 or a change
in control of the Company), without the approval of the Company’s stockholders,
the Board cannot approve either (i) the cancellation of outstanding options in
exchange for the grant in substitution therefor of new options having a lower
exercise price, (ii) the amendment of outstanding options to reduce the exercise
price thereof, or (iii) the cancellation of outstanding options with an exercise
price above the current stock price in exchange for cash or other securities.
This limitation shall not be construed to apply to “issuing or assuming an
option in a transaction to which Section 424(a) applies,” within the meaning of
Section 424 of the Internal Revenue Code.
13.
Effective Date

The effective date of this Plan is July 19, 2017, the date it was adopted by the
Board of Directors; provided, however, that this Plan is subject to the approval
of the holders of the Company’s Class A Stock, par value $.01 per share. The
Plan shall terminate on July 19, 2027.
14.
Governing Law

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware.







